Citation Nr: 1231723	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  04-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had 20 years of active duty service (including a period or periods of service in Vietnam) ending with his retirement in June 1977.  He died in October 1994.  The appellant is advancing her appeal as the Veteran's widow. 

The issue on appeal was most recently before the October 2008.  The appellant appealed the Board's October 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum decision dated February 7, 2011, the Court vacated the Board's October 2008 denial and remanded this matter to the Board for further proceedings consistent with the decision.

The issue on appeal was originally scheduled for a Board hearing at the RO (Travel Board).  The appellant failed to appear for her scheduled hearing in April 2005. 


FINDINGS OF FACT

1.  The Veteran died in October 1994; the death certificate lists the immediate cause of death as respiratory arrest due to acute or chronic renal failure due to malignant ascites due to malignant melanoma, with central nervous system metastases as a significant condition contributing to death but not related to the immediate cause of death.

2.  Malignant melanoma is causally related to exposure to herbicides and/or to sun exposure in service.  



CONCLUSION OF LAW

The Veteran's death was caused by a disability incurred in by his active-duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Veteran died in October 1994.  The death certificate lists the immediate cause of death as respiratory arrest due to acute on chronic renal failure due to malignant ascites due to malignant melanoma, with central nervous system metastases as a significant condition contributing to death but not related to the immediate cause of death.  At the time of the Veteran's death, service connection was not in effect for respiratory arrest, chronic renal failure, malignant ascites, malignant melanoma, and central nervous system metastases; however, service connection was in effect for left hip degenerative arthritis and bilateral high frequency hearing loss.

In a claim of service connection for the cause of the veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

The Board notes here that melanoma is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  More importantly, VA has also specifically determined that melanoma is not associated with exposure to herbicide agent for purposes of the presumption, providing more evidence against the claim.  See 77 Fed. Reg. 47, 927 (August 10, 2012).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides is not for application in this case.

Nevertheless, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, as is the case here, the claimant may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) at least theoretically, by submitting medical evidence of a nexus between the disease and exposure to herbicides during military service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Turning to the evidence, service treatment records are silent for any complaints of, treatments for, and diagnoses of respiratory arrest, chronic renal failure, malignant ascites, malignant melanoma, and central nervous system metastases.  Various reports of medical history from October 1959 to April 1977 show that lungs and chest, and genitourinary system were clinically evaluated as normal; and there were no indications of central nervous system metastases.  The Board notes that various reports of medical examination from October 1959 to October 1963 and April 1977 show that the Veteran's abdomen was clinically evaluated as normal.  However, reports of medical examination from January 1966 to January 1973 show that the Veteran's abdomen was clinically evaluated as abnormal; nevertheless, it was noted that the Veteran had an appendectomy scar.  There were no indications of malignant ascites.  

Additionally, in reports of medical examination in October 1959 to April 1975 the Veteran's skin was clinically evaluated as normal.  But, by report of medical examination in April 1977, the Veteran's skin was clinically evaluated as abnormal.  While multiple lipomatosis abdomen was noted, there were no malignant ascites and malignant melanoma noted.  Also, while the Veteran was seen for abscess in July 1964 and epidermoid cyst in November 1969, again, no malignant melanoma was noted.      

In reports of medical history from January 1960 to April 1977, the Veteran checked the appropriate boxes to deny shortness of breath and stomach trouble, and did not indicate chronic renal failure, malignant melanoma and central nervous system metastases.  On reports of medical history dated from September 1969 to April 1977, the Veteran marked the appropriate box to deny skin diseases.  

On a January 1976 dental patient history, the Veteran circled the appropriate boxes to indicate that he did not have any kidney disease, lung disease, and stomach trouble.  Moreover, when asked if he ever had any x-ray treatments for a tumor or skin disease, the Veteran circled the word, "no."    

The Board notes that post service treatment records concerning malignant melanoma and ascites appear to be from approximately August 1994, which is 17 years after service.  This lengthy period without treatment after service suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board concludes that none of the disorders which caused the Veteran's death were manifested during service or for many years after service.  Thus, the one year presumption is not for application.  

Nevertheless, the appellant maintains that the Veteran's malignant melanoma was due to exposure to Agent Orange and the sun while the Veteran was stationed in Vietnam.  In support of her claim, she has submitted a January 2004 internet article entitled "Military concedes toxic chemical increases risk of illness."  Highlighted was that an "ongoing study of 2,000 Vietnam Veterans shows for the first time an elevated risk of melanoma, the deadliest form of skin cancer."    

There is also a medical opinion of record suggesting a link between the Veteran's malignant melanoma and his exposure to herbicides and/or sun exposure.  In this regard, after review of the entire claims file, a VA examiner in April 2008 opined that it was at least as likely as not that the Veteran's malignant melanoma was related to the Veteran's active-duty service or a result of exposure to Agent Orange and sunshine while deployed in Vietnam.  The VA examiner cited the 2004 study submitted by the appellant referring to Operation Ranch Hand in which the incidence of melanoma . . . was increased among white Ranch Hand Veterans relative to national rates.  He continued quoting that among veterans who spent at most 2 years in Southeast Asia, the risk of melanoma was increased in the highest dioxin exposure category, and that the results appeared consistent with an association between cancer and dioxin exposure.  The VA examiner then cited a 2006 update noting that Air Force studies show an association between serum levels of dioxin with incidence of melanoma, and the mortality study showed a somewhat higher incidence of melanoma deaths in Vietnam veterans.  The VA examiner continued that an Australian study of Vietnam veterans show an increase in the incidence of melanoma, but the mortality was primarily in the Navy where there was greater exposure to the sun.     

The April 2008 opinion is certainly competent evidence of causation and must be considered.  However, where the record shows a divergence in the medical findings, the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

VA has specifically determined (based on available evidence from National Academy of Sciences reports) that based on sound medical and scientific evidence there is no positive association between exposure to herbicides and melanoma.  Service connection under the presumption is therefore not warranted.  77 Fed. Reg. 47, 927 (August 10, 2012).  Nevertheless, as noted above, even though a disease is not included on the list of presumptive diseases, a nexus may be established on the basis of direct service connection.  

The April 2008 medical opinion appears to reach a conclusion as to a link between the Veteran's melanoma and herbicide and/or sun exposure based, in part, on a review of statistical findings in certain medical studies.  Statistical analysis cannot be the sole basis for service connection based on herbicide exposure.  Polovick v. Shinseki, 23 Vet.App. 48 (2009).  However, the April 2008 opinion is based not only on review and interpretation of several statistical studies, but also a review of the claims file and the Veteran's medical history.  A sufficient rationale for the opinion was furnished, and overall, the April 2008 VA examination is adequate.  Significantly, there does not appear to be any contrary opinion of record. 

Upon further review of the evidence of record in this case and after consideration of the guidance furnished by the Court in the February 2011 decision, the Board is unable to conclude that the preponderance of the evidence is against the claim.  There is competent medical evidence that support a finding that it is at least as likely as not that the Veteran had malignant melanoma due to herbicide and/or sun exposure in service.  The evidence is at least in a state of equipoise.  Therefore, resolving the benefit of the doubt in favor of the appellant, service connection for the Veteran's cause of death is therefore warranted.  38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the appellant is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in November 2007, the appellant was furnished notice of the manner of assigning an effective date.  She will have the opportunity to initiate an appeal from this"downstream" issue if she disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection for the cause of the Veteran's death.



ORDER

Entitlement to service connection for the Veteran's cause of death is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


